DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  has been entered.
Response to Amendment
An amendment was filed on 06/01/2022 in response to the final rejection sent out on 04/20/2022. Claims 1 and 19 have been amended. Currently, claims 1-21 and 25 are pending and are being examined
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pressurization element…to deliver the pressurized fluid” in claim 19, line 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the purpose of examination, a “pressurization element” will be interpreted as a pump or an equivalent structure capable of pressurizing a fluid (see claim 1, “pump fluidly communicating with the first fluid source such that pressurized fluid from the first fluid source is applied to a proximal end of a supply lumen…”)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this instance, the limitation of “maintaining fluid in the second fluid source at a pressure of 100 mm Hg or higher” recited in claim 1, followed by “wherein the second fluid source comprises a contrast agent” as recited in claim 2 , which suggests that the fluid comprising a contrast agent is maintained at a pressure of 100 mm Hg or higher, is not found within the specification. It is noted that paragraph 0029 states that  “The saline IV bag 324 may be placed within a pressure bag 326 configured to externally pressurize the internal contents of the saline IV bag 324, for example, to a pressure of 100 mm Hg or higher” which provides support for maintaining fluid in the second fluid source at a pressure of 100 mm HG or higher  ONLY for non-contrast agent such as saline (and NOT for contrast agent as recited in claim 2)
Claims 3-9 are subsequently rejected by virtue of being dependent on claim 2
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “configured to be in fluid communication with a first fluid source”, and later recites “coupling the valve to at least a first fluid source containing a contrast agent”, and then recites “activating a pressurization element such that pressurized fluid from the first fluid source is applied to a proximal end of a supply lumen”. It is unclear as to whether “a first fluid source containing a contrast agent” (line  10) is the same or different from “a first fluid source” recited in line 5 in the claim. It is unclear whether the pressurization element is being applied to the “first fluid source”, or the “first fluid source containing a contrast agent”. For the purpose of examination, the claim will be interpreted as the pressurization element being applied to the “first fluid source”.
Further, “placing or maintaining the valve in the first position to create a pressure gradient between the first fluid source and a space adjacent the thrombus” is unclear as to if it refers to “a first fluid source” or “a first fluid source containing a contrast agent”. For the purpose of examination, the claim will be interpreted as -placing or maintaining the valve in the first position to create a pressure gradient between the first fluid source containing the contrast agent and a space adjacent the thrombus-
Claims 20-21, and 25 have been rejected by virtue of being dependent on claim 19.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Look (US 20170065396). 
Regarding claim 1, Look discloses a method for improving a flow condition through a catheter, comprising:
inserting a distal end of a sheath 3151 within a vasculature of a subject (fig. 38, delivery catheter 3151), the sheath comprising a lumen configured for placement of an aspiration catheter 3000 that is configured to be in fluid communication with a first fluid source 4268 (fig. 38, aspiration catheter 3000 connected to vacuum source 4266 within lumen of delivery catheter 3151 and in communication with source of pressurized fluid 4268, see paragraph 0100), the sheath further comprising an extension conduit 4262 configured to couple to a second fluid source, the extension conduit 4262 configured to be in fluid communication with the lumen (paragraph 100, “The sideport 4262 of y-connector 4244 nay additionally be configured to be coupled to a vacuum source 4270 and/or may be used for injections of fluids, such as contrast media”).
placing the aspiration 3000 catheter through the sheath 3151 and advancing the aspiration catheter such that an open distal end of an aspiration lumen 3160 of the aspiration catheter is distal to the distal end of the sheath and is in proximity to a thrombus within a blood vessel of the subject (fig. 35, catheter 3000 inside guide catheter 3151 near thrombus 3158 in blood vessel 3600)
coupling the extension conduit 4262 to the second fluid source (paragraph 100, “The sideport 4262 of y-connector 4244 nay additionally be configured to be coupled to a vacuum source 4270 and/or may be used for injections of fluids, such as contrast media”)
maintaining fluid in the second fluid source at a pressure to create a pressure gradient between the second fluid source and a space adjacent the thrombus (paragraph 100, “The sideport 4262 of y-connector 4244 may  additionally be configured to be coupled to a vacuum source 4270 and/or may be used for injections of fluids, such as contrast media”. NOTE: An injection of fluid would inherently require some form of pressure to be maintained. Moreover, since injection requires an increase in pressure to dispense fluid, this process would inherently create a pressure gradient between the second fluid source and the outlet of the system, in this case a space adjacent the thrombus.), and 
activating a pump fluidly communicating with the first fluid source 4268 such that pressurized fluid from the first fluid source is applied to a proximal end of a supply lumen of the aspiration catheter to deliver the pressurized fluid into the aspiration lumen at or near a distal end of the aspiration lumen (paragraph 0106, “the resultant motion of the pump component causes fluid from the fluid source to be injected through the supply lumen of the aspiration catheter, and through the orifice into the aspiration lumen”) wherein when an active flowing condition is present, at least some of the thrombus is caused to flow through the aspiration lumen from the open distal end to a proximal end of the aspiration lumen 3160, and into an interior of a vacuum source coupled to the aspiration lumen (fig. 35, arrow 3180 denotes thrombus 3164 entering the aspiration lumen 3160 and into the vacuum source, see paragraph 0095)
but is silent to the method comprising maintaining fluid in the second fluid source at a pressure of 100 mm Hg or higher, and when an active flowing condition is not is present, fluid from the second fluid source automatically flows through the lumen of the sheath from the proximal end to the distal end when the pressure in the second fluid source is higher than a pressure in the space, and at least some of the fluid from the second fluid source is delivered into the blood vessel of the subject.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Look to maintain the fluid in the second fluid source at a pressure of 100 mm Hg or higher, for the purpose of providing a suitable pressure for the fluid from the second fluid source to enter the vasculature of the subject since it has been held that where the general conditions of a claim are discovered in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Look to when an active flowing condition is not present, fluid from the second fluid source automatically flows through the lumen of the sheath from the proximal end to the distal end when pressure in the second fluid source is higher than a pressure in the space, and at least some of the fluid from the second fluid source is delivered into the blood vessel of the subject, for the purpose of providing a suitable step of providing the contrast agent as needed, since the method disclosed in Look would be similar to the method disclosed in claim 1, it would necessarily have the similar performance (i.e., when insufficient flowable material is present adjacent the open distal end of the aspiration lumen, fluid from the second fluid source is caused to flow through the lumen of the sheath from the proximal end to the distal end, and at least some of the fluid from the second fluid source is delivered into the blood vessel of the subject). NOTE: the limitation “automatically flows… when the pressure in the second fluid source is higher than a pressure in the space” is interpreted as the pressure gradient automatically creating flow. As such, a pressure gradient as created by the second fluid source would implicitly “automatically” create a fluid flow from the second fluid source.
Regarding claim 2, Look discloses wherein the second fluid source comprises a contrast agent (paragraph 100, “such as contrast media”).
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Look in view of Ruggio (US 546450).
Regarding claim 3, Look fails to teach a method further comprising visualizing on fluoroscopy a portion of the lumen of the blood vessel at or adjacent the distal end of the sheath as a result of the second fluid source flowing through the lumen of the sheath from the proximal end to the distal end and into the blood vessel. 
However, Ruggio teaches an apparatus for removing intravascular, pulmonary, and cardiac obstructions (abstract) that teaches the use of fluoroscopy with contrast agent to determine the patency of a vessel blocked by a thrombus (col. 6, lines 21-27, fig. 4, thrombus 120).
Therefore, it would have been obvious to anyone of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Look to add fluoroscopic visualization for the purpose determining the patency of the targeted vessel (see Ruggio, col. 6, lines 21-27,  “a radiopaque contrast agent, which is used to determine the patency of the vessel or chamber under fluoroscopic examination”) fig. 4, thrombus 120).
Regarding claim 4, Look, as modified by  Ruggio, is silent to wherein the second fluid source flowing through the lumen of the sheath from the proximal end to the distal end and into the blood vessel indicates a previous insufficiency of flowable material adjacent the open distal end of the aspiration lumen. 
However, since the method disclosed by Look, as modified by Ruggio, is identical to that of claim 3, it would necessarily have the same performance (i.e., the second fluid source flowing through the lumen of the sheath from the proximal end to the distal end and into the blood vessel would indicate a previous insufficiency of flowable material adjacent the open distal end of the aspiration lumen.
Regarding claim 5, Look, as modified by Ruggio, is silent to wherein the second fluid source flowing through the lumen of the sheath from the proximal end to the distal end and into the blood vessel indicates a previous insufficiency of flowable material adjacent the thrombus. 
However, since the method disclosed by Look, as modified by Ruggio is identical to that of claim 3, it would necessarily have the same performance (i.e., the second fluid source flowing through the lumen of the sheath from the proximal end to the distal end and into the blood vessel indicates a previous insufficiency of flowable material adjacent the thrombus).
Regarding claim 6, Look appears to disclose a method wherein the second fluid source comprises a syringe having a barrel and plunger longitudinally movable within the barrel, the barrel configured to contain the contrast agent (paragraph 0100, “injecting” contrast media implied the use of a syringe with a typically barrel and plunger.
However, if this is not clearly envisioned by the applicant, Ruggio teaches a method wherein the second fluid source further comprises a syringe (see Ruggio, fig. 1, syringe 18) having a barrel (see Ruggio, fig. 1 barrel 50) and plunger longitudinally movable within the barrel (see Ruggio, fig. 1, plunger 52), the barrel configured to contain the contrast agent (see Ruggio, col. 6, lines 21-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the method disclosed in Look to have the second fluid source further comprise a syringe having a barrel and plunger longitudinally movable within the barrel, the barrel configured to contain the contrast agent, as taught by Ruggio, for the purpose of providing a suitable structure that can inject the contrast agent to facilitate fluoroscopic visualization (see Ruggio, col. 8, lines 3-5, “radiopaque contrast agent may be injected through the connector 28 of the catheter 22, to facilitate fluoroscopic guidance”)
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Look in view of Ruggio, and further in view of Garrison et al. (US 20160220741).
Regarding claim 7, Look, as modified by Ruggio, fails to teach the method further comprising: changing the relative longitudinal relationship between the aspiration catheter and the sheath such that the distal end of the aspiration catheter is within the lumen of the sheath and proximal to the distal end of the sheath, and viewing the plunger of the syringe while the pump is activated, wherein movement of the plunger into the barrel indicates a previous insufficiency of flowable material adjacent the open distal end of the aspiration lumen. 
However, Garrison et al. teaches a device used in thrombectomy (abstract) that teaches a method of changing the relative longitudinal relationship between the aspiration catheter (fig. 1, catheter 320) and the sheath (fig. 1, sheath 220 and proximal extension 240) such that the distal end of the aspiration catheter is within the lumen of the sheath and proximal to the distal end of the sheath while the pump is activated (paragraph 0128, “At some time during catheter retraction, depending on if the catheter 320 is clogged with occlusive material, the aspiration level may be changed from a high level desirable for aspiration thrombectomy to a lower level desirable for distal embolic protection.”) but is silent to the method of viewing the plunger of the syringe while the pump is activated, wherein movement of the plunger into the barrel indicates a previous insufficiency of flowable material adjacent the open distal end of the aspiration lumen.
Therefore, it would have been obvious to anyone of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Look in view of Ruggio to include the step of changing the relative longitudinal relationship between the aspiration catheter and the sheath, such that the distal end of the aspiration catheter is within the lumen of the sheath and proximal to the distal end of the sheath while the pump is activated, as taught by Garrison et. al., for the purpose of providing a suitable means for the occlusion attached through suction force to the catheter tip to be better removed in a later process (see Garrison et al., paragraphs 0127 and 0129). 
Further, since the syringe disclosed in Look, as modified by  Ruggio (see Ruggio, fig. 1, syringe 18 with barrel 50 and plunger 52) would be in plain sight, it would have been obvious to anyone of ordinary skill in the art to modify the method disclosed in Look, as modified by Ruggio, with the method of viewing the plunger of the syringe while the pump is activated. 
Lastly, since the methods disclosed in Look, as modified by Ruggio, and Garrison et al. are identical to those of claim 7, it would necessarily have the same performance (i.e., the method would have the movement of the plunger into the barrel indicate a previous insufficiency of flowable material adjacent the open distal end of the aspiration lumen).
Regarding claim 8, Look, as modified by Ruggio, discloses substantially the method disclosed in claim 6, but fails to teach the method further comprising: changing the relative longitudinal relationship between the aspiration catheter and the sheath such that the distal end of the aspiration catheter is within the lumen of the sheath and proximal to the distal end of the sheath, and viewing the plunger of the syringe while the pump is activated, wherein no longitudinal movement of the plunger into the barrel indicate blockage in the aspiration catheter. 
However, Garrison et al. teaches a method of changing the relative longitudinal relationship between the aspiration catheter and the sheath, (paragraph 0128, “At some time during catheter retraction, depending on if the catheter 320 is clogged with occlusive material, the aspiration level may be changed from a high level desirable for aspiration thrombectomy to a lower level desirable for distal embolic protection.”)  but is silent to the method of viewing the plunger of the syringe while the pump is activated, wherein no longitudinal movement of the plunger into the barrel indicates blockage in the aspiration catheter
It would have firstly been obvious to anyone of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Look, as modified by Ruggio, by changing the relative longitudinal relationship between the aspiration catheter and the sheath, such that the distal end of the aspiration catheter is within the lumen of the sheath, as taught by Garrison et al., for the purpose of providing a suitable means for the occlusion attached through suction force to the catheter tip to be better removed in a later process (see Garrison, paragraph 0127, 0129). 
Further, since the syringe disclosed in Look, as modified by Ruggio (see Ruggio, syringe 18 with barrel 50 and plunger 52) would be in plain sight, it would have been obvious to anyone of ordinary skill in the art to modify the method disclosed in Look, as modified by Ruggio, by adding the step of viewing the plunger of the syringe while the pump is activated as part of hand-eye coordination when pressing the plunger of the syringe. 
Lastly, since the methods disclosed in Look, as modified by Ruggio and Russo are identical to those of claim 7, it would necessarily have the same performance (i.e., the method would have the lack of longitudinal movement of the plunger in relation to the barrel indicate blockage in the aspiration catheter).
Regarding claim 9, Look, as modified by Ruggio and Garrison et al., is silent to wherein the longitudinal movement of the plunger into the barrel indicates active flow through the aspiration catheter. 
However, since the methods disclosed in Look, as modified by Ruggio, and Garrison et al. are identical to those of claim 8, it would necessarily have the same performance (i.e., the method would have the longitudinal movement of the plunger into the barrel indicate active flow through the aspiration catheter).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Look in view of Callan (US 20040143225).
Regarding claim 10, Look discloses wherein the second fluid source comprises contrast agent (paragraph 100, “such as contrast media”) but fails to teach wherein the second fluid source does not comprise contrast agent. 
However, Callan teaches fluid delivery to a vascular structure that is further used in conjunction with angiography (abstract), wherein a saline source is used in conjunction with a contrast source 840/ 860 (paragraph 0078, “Syringe 840 is in fluid connection with an automated valve 852 of fluid control module 810, which is also in fluid connection with a source of contrast 860”, paragraph 0079, “Fluid control module 810 further includes a source of saline 890”, see annotated fig. 7A below), and can thereby serve as the second fluid source. NOTE: since syringe 840 is filled with contrast, syringe 840 can additionally serve as a contrast source that is maintained at a pressure (see paragraph 0078, “Valve 852 prevents saline and/or contaminated fluids from entering syringe 840 and enables the operator to stop flow of injection fluid (for example, contrast)”)

    PNG
    media_image1.png
    619
    903
    media_image1.png
    Greyscale

Callan is considered analogous art because it pertains to fluid delivery to a vascular structure that is further used in conjunction with angiography. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Look to have the second fluid source not comprise contrast agent for the purpose of providing a proper flushing medium for contrast agent (see Callan, paragraph 0030).
Moreover, the pressure of the saline from saline source is maintained at a pressure through the use of peristaltic pump 90 (see paragraph 0079, “saline 890 in fluid connection with a peristaltic pump 900”), thereby allowing a pressure gradient between the saline source and the exit (in the case of Look, at a space adjacent the thrombus).
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Look in view of Callan, and in further view of Ruggio
Regarding claim 11, Look, as modified by  Callan, disclose a method wherein the extension conduit is hydraulically coupled to a series of valves (see Callan, fig. 7A, valve 854 connected to saline source 890, and valve 852 connected to contract source 860) having a first position configured to selectively couple the extension conduit to a third fluid source 860 comprising a contrast agent (see Callan, fig. 7A, valve 852 open to connect to contrast source 860, paragraph 0078, “Valve 852 prevents saline and/or contaminated fluids from entering syringe 840), and a second position configured to selectively couple the extension conduit to the second fluid source (see Callan, fig. 7A, valve 854 open and valve 852 closed, paragraph 0079, “In addition to controlling flow of saline, valve 854 prevents contaminated fluids from reaching peristaltic pump 90 and saline source 890”),
But fails to teach wherein the extension conduit is hydraulically coupled to a valve having a first position configured to selectively couple the extension conduit to a third fluid source comprising a contrast agent, and a second position configured to selectively couple the extension conduit to the second fluid source 
However, Ruggio teaches a manifold valve 14 configured to selectively couple to a third fluid source comprising a contrast agent (fig. 1, valve is placed in first position, for example, valve 46 is open and valve 44 is closed, see col. 6, lines 21-31), and a second position configured to selectively couple the extension conduit to the second fluid source (fig. 1, valve is placed in second position, for example, valve 44 is open and valve 46 is closed, see col. 6, lines 21-31, “Various fluids may be introduced through each T-connection 36, 38, 40 of the manifold 14. Some of the fluids used are: saline, which is used for flushing the catheter 22; a radiopaque contrast agent… see annotated fig. 1 below). 

    PNG
    media_image2.png
    522
    1134
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the series of valves disclosed in Callan to be part of a singular manifold valve, as taught by Ruggio, for the purpose of providing a suitable structure to conveniently put the respective valves into a singular structure, thereby simplifying the assembly and easing usage of the device, and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 12, Look, as modified by  Callan and Ruggio, disclose a method further comprising: placing the valve in the first position (see Ruggio, see annotated fig. 1 above, valve is placed in first position, for example, valve 46 is open and valve 44 is closed), but is silent to the method comprising visualizing on fluoroscopy a portion of the lumen of the blood vessel at or adjacent the distal end of the sheath as a result of the third fluid source flowing through the lumen of the sheath from the proximal end to the distal end and into the blood vessel.
However, Ruggio teaches a method further comprising visualizing on fluoroscopy a portion of the lumen of the blood vessel at or adjacent the distal end of the catheter as a result of the third fluid source flowing through the lumen of the sheath from the proximal end to the distal end and into the blood vessel (col. 6, lines 21-31, “radiopaque contrast agent, which is used to determine the patency of the vessel or chamber under fluoroscopic examination”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Look to include the stop of visualizing on fluoroscopy a portion of the lumen of the blood vessel at or adjacent the distal end of the sheath as a result of the third fluid source flowing through the lumen of the sheath from the proximal end to the distal end and into the blood vessel, as taught and suggested by Ruggio, for the purpose of providing a suitable step that determines patency of the vessel being examined (see Ruggio, col. 6, lines 21-31), thereby giving visual feedback to the user to see if the occlusion is cleared.
Regarding claim 13, Look, as modified by Callan and Ruggio, discloses substantially the method disclosed in claim 12, but is silent to wherein the third fluid source flowing through the lumen of the sheath from the proximal end to the distal end and into the blood vessel indicates a previous unavailability of flowable material adjacent the open distal end of the aspiration lumen. 
However, since the method disclosed by Look, as modified by Callan and Ruggio, is identical to that of claim 12, it would necessarily have the same performance (i.e., the third fluid source flowing through the lumen of the sheath from the proximal end to the distal end and into the blood vessel indicates a previous insufficiency of flowable material adjacent the open distal end of the aspiration lumen).
Regarding claim 14, Look, as modified by  Callan and Ruggio, is silent to wherein the third fluid source flowing through the lumen of the sheath from the proximal end to the distal end and into the blood vessel indicates a previous unavailability of flowable material adjacent the thrombus. 
However, since the method disclosed by Look, as modified by Callan and Ruggio is identical to that of claim 3, it would necessarily have the same performance (i.e., the third fluid source flowing through the lumen of the sheath from the proximal end to the distal end and into the blood vessel indicates a previous insufficiency of flowable material adjacent the thrombus).
Regarding claim 15, Look, as modified by Callan and Ruggio, disclose a method further comprising placing the valve in the second position (see Ruggio, see annotated fig. 1 above, valve 44 is open and valve 46 is closed).
Regarding claim 16, Look, as modified by  Callan, disclose a method wherein the second fluid source comprises a saline bag (see Callan, paragraph 0098, “a second fluid pump connected to a bulk source of saline, typically a prefilled bag”, also see fig. 7G, saline source 890 as a prefilled bag).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Look in view of Callan and Ruggio, and further in view of Corbett (US 9278189).
Regarding claim 17, Look, as modified by  Callan, disclose substantially the method disclosed in claim 16, but fails to teach wherein the second fluid source further comprises a pressure bag configured to compress the saline bag. 
However, Corbett teaches that a pressure bag containing saline solution is commonly used in catheter assemblies (col. 4, lines 62-66).
Corbett is considered analogous art because it pertains to injecting fluid via an intravascular pump. Therefore, it would have been obvious to anyone of ordinary skill in the art before the effective filing date of the invention to modify the saline fluid source disclosed in Look in view of Callan, to be within a pressure bag, as taught by Corbett, for the purpose of applying a pressure to provide an uninterrupted flow of fluid from the bag to the input port (see Corbett, paragraph 20), any thereby assisting the peristaltic pump 900 in Callan by providing an additional source of pressure.
Regarding claim 18, Look as modified by Callan and Corbett fails to explicitly teach the method of increasing compression of the pressure bag to a pressure of at least 250 mm Hg.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Look, Callan, and Corbett , to increase compression of the pressure bag to a pressure of at least 250 mm Hg since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, applicant places no criticality on the range claimed, indicating a plurality of pressure ranges (see application specification, paragraph 0029, lines 14-19).
Claims 19-21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Look in view of Callan and Ruggio.
Regarding claim 19, Look discloses a method for identifying a no flow or low flow condition through a catheter, comprising:
	inserting a distal end of a sheath 3151 within a vasculature of a subject (fig. 38, delivery catheter 3151), the sheath comprising a lumen configured for placement of an aspiration catheter 3000 that is configured to be in fluid communication with a first fluid source 4268 (fig. 38, aspiration catheter 3000 connected to vacuum source 4266 within lumen of delivery catheter 3151 and in communication with source of pressurized fluid 4268, see paragraph 0100), the sheath further comprising an extension conduit 4262 coupled to a fluid source comprising contrast agent (paragraph 100, “The sideport 4262 of y-connector 4244 nay additionally be configured to be coupled to a vacuum source 4270 and/or may be used for injections of fluids, such as contrast media”)
	placing the aspiration 3000 catheter through the sheath 3151 and advancing the aspiration catheter such that an open distal end of an aspiration lumen 3160 of the aspiration catheter is distal to the distal end of the sheath and is in proximity to a thrombus within a blood vessel of the subject (fig. 35, catheter 3000 inside guide catheter 3151 near thrombus 3158 in blood vessel 3600)
	activating a pressurization element such that pressurized fluid from the first fluid source is applied to a proximal end of a supply lumen of the aspiration catheter to deliver the pressurized fluid into the aspiration lumen at or near a distal end of the aspiration lumen (paragraph 0106, “the resultant motion of the pump component causes fluid from the fluid source to be injected through the supply lumen of the aspiration catheter, and through the orifice into the aspiration lumen”), wherein when an active flowing condition is present, at least some of the thrombus is caused to flow through the aspiration lumen from the open distal end to a proximal end of the aspiration lumen 3160, and into an interior of a vacuum source coupled to the aspiration lumen (fig. 35, arrow 3180 denotes thrombus 3164 entering the aspiration lumen 3160 and into the vacuum source, see paragraph 0095) 
but fails to teach wherein the extension conduit is fluidly coupled to a valve having a first position configured to selectively couple the extension conduit to a fluid source containing a contrast agent and a second position configured to selectively couple the extension conduit to a fluid source containing no contrast agent, the step of coupling the valve to at least a first fluid source containing a contrast agent and a second fluid source containing no contrast agent, or the step of placing or maintaining said valve in the first position to create a pressure gradient between the first fluid source and a space adjacent the thrombus, and is silent to when an active flowing condition is not present, fluid from the first fluid source containing the contrast agent is drawn through the lumen of the sheath between a proximal end and a distal end to the space when the pressure associated with the first fluid source is higher than a pressure in the space, and at least some of the fluid from the second fluid source is delivered into the blood vessel of the subject to provide visual feedback of a change in flow of the thrombus through the aspiration lumen.
However, Callan teaches a series of valves (fig. 7A, valve 852 for contrast source 860 and syringe 840, and valve 854 for saline source 890 and peristaltic pump 900, see paragraph 0078-0079) for a fluid source with a first position that fluidly couples a conduit to a fluid source containing a contrast agent 840 (fig. 7A, valve 852 open to contrast source 860 and syringe 840. NOTE: since the syringe injects contrast medium from contrast source 860, syringe 840 is interpreted as a fluid source containing a contrast agent, see paragraph 0078), and a second position configured to selectively couple a conduit to a fluid source containing substantially no contrast agent (fig. 7A, second position comprises valve 854 being open and valve 852 being closed, valve 854 connected to saline source 890 and peristaltic pump 900, see paragraph 0079, also see annotated fig. 7A below), and the method of coupling the valve to at least a fluid source containing a contrast agent and a fluid source containing no contrast agent (fig. 2, valve 852 coupled to contrast source 860 and syringe 840, and valve 854 coupled to saline source 890, see paragraphs 0078-0079). And placing the valve in the first position to create a pressure gradient between the first fluid source comprising contrast agent 840 and a space adjacent the exit (fig. 7A, syringe 840 containing contrast agent creates pressure for the fluid within to be pressurized, paragraph 0078, “flow of injection fluid (for example, contrast) from syringe 840”. NOTE: thereby creating a pressure gradient between the first fluid source comprising contrast agent and a space adjacent the exit. In the context of Look, the exit is a space adjacent the thrombus.

    PNG
    media_image1.png
    619
    903
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Look by coupling the extension conduit to a valve having a first position and a second position, and coupling the valve to at least a first fluid source containing a contrast agent and a second fluid source containing no contrast agent, wherein the first position selectively couples the extension conduit to the first fluid source containing a contrast agent and wherein the second position selectively couples the extension conduit to the second fluid source containing no contrast agent, and placing the valves in the first position to create a pressure gradient between the first fluid source and a space adjacent the thrombus, as taught by Callan, for the purpose of providing a fluid source containing a contrast agent to assist with angiographic review, and to then switch to a fluid source containing no contrast agent as a flushing medium (see Callan, paragraph 0030).
Moreover, Ruggio further teaches a singular valve manifold that fluidly selectively connects to a saline source and a contrast source (fig. 1, valve is placed in first position, for example, valve 46 is open and valve 44 is closed, see col. 6, lines 21-31, and valve is placed in second position, for example, valve 44 is open and valve 46 is closed, see col. 6, lines 21-31, “Various fluids may be introduced through each T-connection 36, 38, 40 of the manifold 14. Some of the fluids used are: saline, which is used for flushing the catheter 22; a radiopaque contrast agent… see annotated fig. 1 below).

    PNG
    media_image2.png
    522
    1134
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the series of valves disclosed in Look, as modified by Callan, by placing them in a singular manifold valve, as taught by Ruggio, for the purpose of providing a suitable structure to conveniently put the respective valves into a singular structure, thereby simplifying the assembly and easing usage of the device, and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Further, Look, as modified by Callan, is silent to when an active flowing condition is not present, fluid from the first fluid source containing the contrast agent is drawn through the lumen of the sheath between a proximal end and a distal end to the space when the pressure associated with the first fluid source is higher than a pressure in the space, and at least some of the fluid from the second fluid source is delivered into the blood vessel of the subject to provide visual feedback of a change in flow of the thrombus through the aspiration lumen. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Look in view of Callan to include the step of wherein when an active flowing condition is not present, fluid from the fluid source comprising contrast agent is caused to flow through the lumen of the sheath from the proximal end to the distal end, and at least some of the fluid from the second fluid source is delivered into the blood vessel of the subject to provide visual feedback of a change in flow of the thrombus through the aspiration lumen, for the purpose of providing a suitable means of providing the contrast agent and allowing for angiographic review (see Callan, paragraph 0003, “contrast media have been developed for use in procedures such as angiography, computed tomography, ultrasound and NMR/MRI”), since the method and device disclosed in Look in view of Callan would be similar to the method disclosed in claim 19, it would necessarily have the same performance (i.e., when insufficient flowable material is present adjacent the open distal end of the aspiration lumen, fluid from the second fluid source is caused to flow through the lumen of the sheath from the proximal end to the distal end, and at least some of the fluid from the second fluid source is delivered into the blood vessel of the subject).
Regarding claim 20, Look, as modified by Callan and Ruggio, discloses a method that further comprises: placing the valve in the second position (see Ruggio, see annotated fig. 1 above, valve 44 open and valve 46 closed), such that at least some of the fluid source containing no contrast agent is applied to the proximal end of the supply lumen of the aspiration catheter (see Callan, fig. 7A, peristaltic pump 900 allows fluid from saline source 890 to be applied to the proximal end of the supply lumen of the catheter, and therefore the aspiration catheter of Look, also see paragraph 0066 “saline supply 90 are preferably in operative or fluid connection with a pressurizing mechanism such as a powered injector or a peristaltic pump”.)
Regarding claim 25, Look, as modified by  Callan, discloses the method further comprising: maintaining fluid in the fluid source containing no contrast agent at a pressure (see Callan, fig 7A, saline source 890 in communication with pressurizing peristaltic pump 900, paragraph 0066, “saline supply 90 are preferably in operative or fluid connection with a pressurizing mechanism such as a powered injector or a peristaltic pump”), but is silent to the method further comprising: maintaining fluid in the fluid source containing no contrast agent at a pressure of 100 mm Hg or higher.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Look, as modified by  Callan, to maintain the fluid in the fluid source containing no contrast agent at a pressure of 100 mm Hg or higher, for the purpose of providing a suitable pressure for the fluid in the fluid source containing no contrast agent to enter the sheath, since it has been held that where the general conditions of a claim are discovered in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Look, as modified by Callan and Ruggio, and further in view of Garrison et al.
Regarding claim 21, Look fails to teach the method further comprising: retracting the aspiration catheter so that the open distal end of the aspiration of the aspiration lumen is within the sheath. 
However, Garrison teaches a method of retracting the aspiration catheter within the sheath (paragraph 0128, “At some time during catheter retraction, depending on if the catheter 320 is clogged with occlusive material, the aspiration level may be changed from a high level desirable for aspiration thrombectomy to a lower level desirable for distal embolic protection.”), but does not have a supply lumen and as such fails to teach that the opening at or near the distal end of the supply lumen is within the sheath.
Therefore, it would have been obvious to anyone of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed by Look by adding the step of retracting the aspiration catheter so that the opening at or near the distal end of the supply lumen is within the sheath, as taught by Garrison et al. for the purpose of optimizing the ability to aspire the thrombus while minimizing distal emboli and minimizing blood loss (see Garrison, paragraph 0128). 
Further, since the aspiration catheter disclosed in Look has a supply lumen (see Look, fig. 38, catheter 3000 with supply lumen 3180), retracting the aspiration catheter into the sheath would necessarily place the opening at or near the distal end of the supply lumen within the sheath.
Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. 
In response to the argument in regards to claim 1, “Even if, arguendo, Look discloses injection of fluids, such as contrast media, based upon Applicant’s current understanding of Look, there is no teaching, suggestion, or reasonable disclose of creating a “pressure gradient between the… fluid source and a space adjacent the thrombus” such that “fluid from the second fluid source automatically flows through the lumen of the sheath from a proximal end to a distal end when the pressure in the second fluid source is higher than a pressure in the space”, the examiner respectfully disagrees.
The injection of a contrast medium would inherently create a pressure gradient between the fluid source and a space adjacent the thrombus, as a pressure gradient needs to be created for fluid to leave the fluid source. Further, by creating a pressure gradient through the injection process, the pressure gradient would “automatically” flow through the lumen of the sheath from a proximal end to a distal end when the pressure in the second fluid source is higher than a pressure in the space.
Similarly, fluid would necessarily be drawn through the lumen of the sheath between a proximal end and a distal end to the space when the pressure associated with the first fluid source is higher than a pressure in the space, as recited in claim 19, by the nature of a pressure gradient.
Lastly, while the limitation of “contrast agent is delivered into the blood vessel of the subject to provide visual feedback of a change in flow of the thrombus through the aspiration lumen” as recited in claim 19, is explicitly stated within Look, one of ordinary skill in the art would appreciate that contrast agents, such as the one taught in Look, are designed to provide contrast when used with radiographic imaging, and as such would be used to provide visual feedback of a change in flow of the thrombus through the aspiration lumen.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582.  The examiner can normally be reached on M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                 
 /QUANG D THANH/ Primary Examiner, Art Unit 3785